Order entered December 16, 2015




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-14-00212-CR
                                  No. 05-14-00213-CR

                              JOE POLANCO, Appellant

                                          V.

                          THE STATE OF TEXAS, Appellee

                   On Appeal from the 401st Judicial District Court
                                Collin County, Texas
                Trial Court Cause Nos. 401-81063-2011, 401-80435-2012

                                       ORDER
      The Court DENIES appellant’s December 15, 2015 pro se motion to stay mandate.


                                                 /s/   ROBERT M. FILLMORE
                                                       JUSTICE